DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US Patent 6,368,138 B1).
As per claim 1, Huang teaches a board-to-board connector (seen in figure 1), to be mounted on a first board (said modules A or B) and interposed between the first board (said modules A or B) and a second board (not shown, said printed circuit board described in the abstract) to electrically connect a plurality of pads of the first board (said modules A or B) with a plurality of pads of the second board (not shown, said printed circuit board described in the abstract) respectively, comprising: a rectangular flat-plate housing 1 including a first positioning 
As per claim 5, Huang teaches a board-to-board connector (seen in figure 1), further comprising: a reinforcing member (3 or 4) made of metal, wherein the housing 1 includes a second board (not shown, said printed circuit board described in the abstract) opposed surface to be opposed to the second board (not shown, said printed circuit board described in the abstract), and the reinforcing member (3 or 4) includes a reinforcing plate part (31, 41) to cover the second board (not shown, said printed circuit board described in the abstract) opposed surface around the first positioning hole (wherein elements 711 or 811 fit in seen in figure 2-3, 243 or 253) or the second positioning hole (wherein elements 711 or 811 fit in seen in figure 2-3, 243 or 253).  
As per claim 6, Huang teaches a board-to-board connector (seen in figure 1), wherein the reinforcing member (3 or 4) is disposed in such a way that the reinforcing plate part (31, 41) of the reinforcing member (3 or 4) does not cover an inner edge (within 243 or 253, seen in figure 1) of the first positioning hole (wherein elements 711 or 811 fit in seen in figure 2-3, 243 or 253) or the second positioning hole (wherein elements 711 or 811 fit in seen in figure 2-3, 243 or 253) when viewed in a thickness direction of the housing 1.  
As per claim 7, Huang teaches a board-to-board connector (seen in figure 1), wherein the first contact row (along terminals rows 7 or 8 from left to right in elements 5 or 6) includes a plurality of contacts (7 and 8), each of the contacts includes an electrical contact spring piece (surface between 73 or 83 and 74 or 84) projecting from the second board (not shown, said printed circuit board described in the abstract) opposed surface, and 3an accommodation recess 
As per claim 8, Huang teaches a board-to-board connector (seen in figure 1), wherein the reinforcing member (3 or 4) further includes a soldering part (32, 42) projecting toward the first board (said modules A or B) from the reinforcing plate part (31, 41) of the reinforcing member (3 or 4) and connectable by soldering to a pad of the first board (said modules A or B).  
As per claim 9, Huang teaches a board-to-board connector (seen in figure 1), wherein the first positioning hole (wherein elements 711 or 811 fit in seen in figure 2-3, 243 or 253) is a round hole (243 or 253, seen in figure 1), and the second positioning hole (wherein elements 711 or 811 fit in seen in figure 2-3, 243 or 253) is a slotted hole (wherein elements 711 or 811 fit in seen in figure 2-3).
Allowable Subject Matter
Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 2, Huang teaches a board-to-board connector in figure 1. The prior art doesn’t disclose or suggest: further comprising: a third contact row disposed between the first contact row and the second contact row and extending from the first side surface to the second side surface, wherein a distance D1 between the first contact row and the first side surface, a distance D2 between the second contact row and the first side surface, and a distance D3 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.